        Case 2:21-cv-01283-EFB Document 3 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KHALID AHMED STROUP,                               No. 2:21-cv-1283-EFB P
12                       Plaintiff,
13            v.                                         ORDER
14    ALICIA HARTLEY,
15                       Defendant.
16

17          Khalid Ahmed Stroup is a county jail inmate proceeding without counsel. This action was

18   opened when Mr. Stroup submitted to the court an unsigned statement regarding his

19   dissatisfaction with his public defender. ECF No. 1.

20          Mr. Stroup has not properly commenced a civil action. A complaint is necessary for the

21   commencement of a civil action. Fed. R. Civ. P. 3. A complaint must contain a short and plain

22   statement of the plaintiff’s claim, showing that he is entitled to relief. Fed. R. Civ. P. 8. It must

23   also contain a caption including the names of all defendants. Fed. R. Civ. P. 10(a). Mr. Stroup

24   may draft his claims on the form complaint used by this court.

25          In addition, a plaintiff must pay the $402 filing fee required by 28 U.S.C. § 1914(a) or

26   request leave to proceed in forma pauperis and submit the affidavit and trust account statement

27   required by 28 U.S.C. § 1915(a). Section 1915(a)(2) requires “a prisoner seeking to bring a civil

28   action without prepayment of fees or security therefor, in addition to filing the affidavit filed
                                                         1
        Case 2:21-cv-01283-EFB Document 3 Filed 08/02/21 Page 2 of 2


 1   under paragraph (1), shall submit a certified copy of the trust fund account statement (or
 2   institutional equivalent) for the prisoner for the 6-month period immediately preceding the filing
 3   of the complaint . . . , obtained from the appropriate official of each prison at which the prisoner
 4   is or was confined.” To proceed with a civil action, Mr. Stroup must either pay the filing fee or
 5   comply with the requirements set forth in the in forma pauperis statute.
 6          Until Mr. Stroup submits a complaint and either pays the filing fee or meets the
 7   requirements of 28 U.S.C. § 1915(a), there simply is no case before the court.
 8          Accordingly, it hereby is ORDERED that:
 9          1. The Clerk of the Court shall send to Mr. Stroup the form complaint and application for
10   leave to proceed in forma pauperis used in this court;
11          2. Within 30 days from the date of service of this order, Mr. Stroup shall either pay the
12   $402 filing fee or submit a complete application for leave to proceed in forma pauperis;
13          3. Within 30 days from the date of service of this order, Mr. Stroup shall submit a
14   complaint stating the nature of the action and his belief that he is entitled to redress; and
15          4. Failure to comply with this order may result in this case being closed.
16   DATED: August 2, 2021.
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
